Title: From John Adams to Thomas Jefferson, 12 July 1822
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Montezillo July 12th 1822

Yours of the 27th. June is received with pleasure, for the free air of it delights me.
Your number of 1267. letters in a year, does not surprise me; I have no list of mine, and I could not make one without a weeks research, and I do not believe I ever received one quarter part of your number. And I very much doubt whether I received in the same year one twelfth part; There are reasons enough for the difference.
I hope one day your letters will be all published in volumes; they will not always appear orthodox, or liberal in politicks; but they will exhibit a Mass of Taste, Sense, Literature and Science, presented in a sweet simplicity, And a neat elegance of Stile, which will be read with delight in future ages. I think that when a people turn out their old servants, either by legal suffrages, or from complaisance to a vulgar opinion, they ought to grant them at least, an out-fit; for by making them conspicuous, and multiplying their acquaintances, they expose them to expences heavier than when in Office. Your stationary bill alone for paper, Quills, Ink, Wafers, Wax, Sand and Pounce, must have amounted to enough to maintain a small family.—I never can forgive New York, Connecticut, or Maine for turning out Venerable Men, of sixty, or seventy; from the seats of Judgement, when their judgement is often the best, to turn out such men to eat husks with the prodigal, or grass with Nebuchadnezzar ought to be tormenting to the humanity of the Nation; it is infinitely worse than saing “go up thou bald Head.” For my part, my blindness and Palsy lay me under a necessity of neglecting to answer many letters, and other kind civilities which otherwise I should delight to acknowledge. I believe it will be best to brave it out; it will be impossible to conceal anything.—
I am your friend of forty seven years Standing.—
John Adams